UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6176


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD MOORE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:01-cr-00007-BO-2; 5:12-cv-00416-BO)


Submitted:   June 16, 2014                 Decided:   July 9, 2014


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward Moore, Jr., Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward        Moore,    Jr.,     seeks      to    appeal        the     district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues        a      certificate        of         appealability.               28        U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue       absent     “a    substantial        showing        of     the     denial      of    a

constitutional         right.”          28    U.S.C.      § 2253(c)(2).              When      the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable         jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,        537    U.S.    322,       336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Moore has not made the requisite showing.                              Accordingly, we

deny    a    certificate       of    appealability        and       dismiss    the     appeal.

We dispense       with      oral     argument       because     the    facts        and    legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3